*690In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Simeone, J.), dated February 16, 2007, which denied his objections to so much of an order of the same court (Orlando, S.M.), dated September 27, 2006, as, after a hearing, denied his petition for a downward modification of his child support obligation.
Ordered that the order is affirmed, with costs.
In support of his petition for a downward modification of his child support obligation, the father failed to meet his burden of demonstrating a substantial change in circumstance warranting such a modification (see Matter of Talty v Talty, 42 AD3d 546 [2007]). While the father presented evidence of a modest salary decrease, he was nonetheless possessed of sufficient means to provide support at the level ordered (id,.). Accordingly, the father’s petition was properly denied. Spolzino, J.P., Ritter, Covello and Dickerson, JJ., concur.